ICJ_130_PedraBranca_MYS_SGP_2003-09-01_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

YEAR 2003
2003
1 September
General List
No. 130
1 September 2003
CASE CONCERNING SOVEREIGNTY OVER
PEDRA BRANCA/PULAU BATU PUTEH,
MIDDLE ROCKS AND SOUTH LEDGE
(MALA YSIA/SINGAPORE)
ORDER
The President of the International Court of Justice,
Having regard to Articles 40 and 48 of the Statute of the Court and to Articles 39, 40, 44 and
46 of the Rules of Court;

Whereas, by a joint letter dated 24 July 2003, filed in the Registry of the Court on the same
day, the Minister of Foreign Affairs of Malaysia and the Minister for Foreign Affairs of the
Republic of Singapore notified to the Registrar a Special Agreement between the two States, signed
at Putrajaya on 6 February 2003 and having entered into force on 9 May 2003, date of the exchange
of instruments of ratification;

Whereas in the said Special Agreement the Parties request the Court “to determine whether
sovereignty over (a) Pedra Branca/Pulau Batu Puteh; (b) Middle Rocks; (c) South Ledge, belongs
to Malaysia or the Republic of Singapore”;

Whereas in accordance with Article 40, paragraph 3, of the Rules of Court the Governments
of Malaysia and Singapore have informed the Court of the appointment as Agents of, respectively,
HE. Mr. Tan Sri Ahmad Fuzi Haji Abdul Razak and H.E. Mr. Tommy Koh; and whereas
Malaysia and Singapore have further stated that they have appointed as their respective Co-Agents
H.E. Dato’ Noor Farida Ariffin and H.E. Mr. A. Selverajah;
-2-

Whereas in Article 4, paragraph 2, of the Special Agreement the Parties have agreed that,
without prejudice to any question as to the burden of proof, the written pleadings should consist of:

“(a) a Memorial presented by each of the Parties not later than 8 months after the
notification of this Special Agreement to the Registry of the Court;

(b) a Counter-Memorial presented by each of the Parties not later than 10 months
after the date on which each has received the certified copy of the Memorial of
the other Party;

(c) a Reply presented by each of the Parties not later than 10 months after the date on
which each has received the certified copy of the Counter-Memorial of the other
Party; and

(d) a Rejoinder, if the Parties so agree or if the Court decides ex officio or at the
request of one of the Parties that this part of the proceedings is necessary and the
Court authorizes or prescribes the presentation of a Rejoinder”,

Fixes as follows the time-limits for the initial pleadings in the case:

25 March 2004 for the filing by each of the Parties of a Memorial;

25 January 2005 for the filing by each of the Parties of a Counter-Memorial; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this first day of September, two thousand and three, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the Government of Malaysia
and the Government of the Republic of Singapore, respectively.

(Signed) SHI Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
